Citation Nr: 1140601	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Pursuant to the Veteran's formal appeal (VA Form 9), dated May 12, 2008, the Veteran was scheduled for a hearing before a Veterans Law Judge in June 2010.  The Veteran failed to report for her scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 decision, the RO denied service connection for PTSD.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's March 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's March 2003 rating decision; thus, the claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. New and Material Evidence

In a March 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran's claim was denied because there was no evidence of record that any diagnosed psychiatric disorder was related to an inservice stressor.  The Veteran did not appeal that decision.  Therefore, the RO's March 2003 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

Since the prior final decision, evidence has been added to the claims file.  The new evidence, pertinent to the issue at hand, consists of a VA outpatient report dated November 18, 2005.  At that time, the Veteran was diagnosed with PTSD, and her diagnosis was linked to the Veteran's reports of inservice sexual trauma.  The examiner stated that her PTSD diagnosis was related to the military and other sexual assaults and abusive relationships.  She was also diagnosed with anxiety and recurrent depression with psychotic features.  The examiner opined that the Veteran developed PTSD during her military service which was related to spousal abuse when stationed in Germany and Korea, and that her PTSD was aggravated by post-service rape.  It was further noted that prolonged abuse during her period of active duty has been the major trauma associated with that diagnosis.

As this report was not previously associated with the record, the evidence is new.  Further, the November 2005 VA outpatient report is also material, as there is evidence of record to establish a current diagnosis of PTSD linked to an inservice stressor.  Therefore, the new evidence cures the prior evidentiary defect.  New and material evidence has thus been received since the RO's March 2003 decision; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is granted; the appeal is granted to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's reopened claim, pursuant to the duty to assist, the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.

In this case, the Veteran contends that she was harassed by superior officers during service on account of her weight, for which she was eventually discharged, resulting in ongoing depression since her period of active service.  She also contends that she suffered domestic abuse during active duty, which ultimately led to her diagnosis of PTSD.

During her period of service, there are no complaints, treatment, or diagnoses of any acquired psychiatric disorder within the record.  The Veteran's personnel records do contain numerous accounts of her participation in an inservice weight loss program, as well as documentation of her ultimate discharge due to her failure to meet the height and weight standards of the U. S. Army.

Post-service, a January 2003 VA examination diagnosed the Veteran with dysthymic disorder, chronic, severe, due to being released from military service for failure to meet height and weight standards for retention.  This opinion, however, does not link the Veteran's diagnosed depression to an event which happened prior to her release from active duty.  Per the Veteran's stressor statement received in March 2002, she first became depressed while stationed in Germany, prior to discharge, due to harassment from her superior officer concerning her weight.  The January 2003 opinion failed to address whether an inservice stressor ultimately led to her current diagnosis of depression, or major depressive disorder (diagnosed in May 2004).  Further, that examination report did not include a detailed rationale to support the provided opinion.

As to the VA outpatient report of November 2005, which diagnosed PTSD linked to inservice sexual trauma, the Board notes that the Veteran's record does not contain document to corroborate her claimed, inservice stressor.  Further, following an attempt by VA to obtain detailed information, so as to conduct a search to corroborate the inservice assault (see Notice, February 2008), the Veteran did not provide any additional information.  As such, while a current diagnosis of PTSD has been linked to a purported inservice event, or series of events, there is no evidence currently of record to establish an inservice event related to the currently-diagnosed disorder.

The Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  (Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).)  

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2011).  

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id. 

A review of the claims file does not show that the Veteran was provided specific notice tailored for claims of in-service personal assault as required by 38 C.F.R. § 3.304(f)(5), which is detailed above.  As such, the Veteran should be afforded proper notice as to the types of information she may submit in order to substantiate her claim for PTSD, to include in-service sexual assault.

The Board further notes that the Veteran is in receipt of VA outpatient treatment for her psychiatric disorder(s).  However, the most recent record contained in her claims file is dated November 18, 2005.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from November 18, 2005, to the present should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

The Board also notes that pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of her claim, private treatment reports of record, the January 2003 diagnosis of depression linked to her discharge from service, the November 2005 VA outpatient report demonstrating a current diagnosis of PTSD linked to purported inservice events, as well as a diagnosis of major depressive disorder, the Veteran's claim for service connection should be remanded for an appropriate VA examination so as to determine whether any currently-diagnosed psychiatric disorder, to include PTSD and major depression, is etiologically-related to her period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded proper notice as to the types of information she may submit in order to substantiate her claim for PTSD based on an in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  Following a response from the Veteran, if applicable, the RO shall take whatever steps are necessary to develop the record accordingly, to include the corroboration of any noted inservice stressors for which additional information has been provided (such as a definitive time period and/or location of occurrence).

3.  The RO/AMC shall associate with the Veteran's claims folder any outstanding VA treatment records dated from November 18, 2005 (the date following the Veteran's most recent VA treatment records in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

4.  Following the procurement of the VA records noted in the paragraphs above, to the extent available, the RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any currently diagnosed psychiatric disorder, to include PTSD and major depressive disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner shall specifically note a review of the Veteran's service treatment records, as well as her personnel records, VA outpatient treatment records, private treatment reports, and the prior VA examination of record, and comment on the significance of such.  

The examiner must note that service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.

The examiner shall provide an opinion as to the following:

Is it at least as likely as not that any current psychiatric disorder was incurred in, or is a result of, the Veteran's active duty service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


